Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The present invention relates generally to wireless network. Prior art of record – closest reference – Barna et al. – US 2020/0029411, taking individually or collectively, fails to fairly teach apparatus, as claimed as a whole, including claimed subject matter “a network controller; and a plurality of nodes that are configured in a wireless mesh network and that are communicatively coupled to the network controller, wherein a node of a subset of nodes of the plurality of nodes is assigned as a point guard node, and wherein the point guard node is configured to: receive a custom Zigbee unicast message from the network controller, the custom Zigbee unicast message comprising a payload that comprises identifiers of one or more nodes of the subset of nodes and a control command for the one or more nodes, wherein the network controller is configured to transmit the custom Zigbee unicast message in response to receiving an instruction to control the one or more nodes of the subset of nodes, and wherein the control command is associated with the instruction; generate an InterPAN broadcast message using the payload of the custom Zigbee unicast message; encrypt the InterPAN broadcast message to create an encrypted InterPAN broadcast message; and broadcast the encrypted InterPAN broadcast message to a remainder of the one or more nodes of the subset of nodes that are within a radio range of the point guard node” in independent claim 1 and similarly in corresponding independent claims 11, 17 (claims 2-10, 12-16, 18-20 depend therefrom).  Thus, claims 1-20 are allowed over prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAC V HA/Primary Examiner, Art Unit 2633